Name: COUNCIL REGULATION (EC) No 3344/93 of 2 December 1993 extending the provisional anti-dumping duty on imports of ethanolamines originating in the United States of America
 Type: Regulation
 Subject Matter: America;  chemistry;  trade
 Date Published: nan

 4. 12. 93 Official Journal of the European Communities No L 299/43 COUNCIL REGULATION (EC) No 3344/93 of 2 December 1993 extending the provisional anti-dumping duty on imports of ethanolamines originating in the United States of America sion of that provisional anti-dumping duty, so as to enable them to present their views in greater detail, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of ethanolamine originating in the United States of America imposed by Regulation (EEC) No 2172/93 is hereby extended for a period of two months . It shall cease to apply if, before the expiration of that period, the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regula ­ tion (EEC) No 2423/88 . Article 2 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EEC) No 2172/93 (2) imposed a provisional anti-dumping duty on imports of ethanolamines originating in the United States of America ; Whereas some exporters representing a significant percentage of the trade involved have requested an exten ­ ¢ J This Regulation shall enter into force on the day following its publication in the Official Jou,rnal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1993 . For the Council The President M. DE GALAN (') OJ No L 209, 2. 8 . 1988 , p. 1 . 0 OJ No L 195, 4. 8 . 1993, p. 5.